Title: Notes for Confidential Message to Congress, 7 December 1807
From: Jefferson, Thomas
To: 


                        
                            7 December 1807
                        
                        We learn that our government recieved no letters from mr Monroe by the British packet lately arrived.   It was
                            before known that on the 7th. of Sep. mr Monroe addressed a note to mr Canning in consequence of his instructions by the
                            Revenge complaining of the aggression on the Chesapeake, calling on that government for reparation of the wrong and for a
                            final discussion & understanding on their claim to take whomsoever they chuse to call their seamen, wherever found; &
                            assuring him at the same time that he was authorised to concur in arrangements liberally calculated to take away all
                            ground for that practice.   It is now rumored that the answer was that by the President’s proclamation we had taken the
                            business of satisfaction for the aggression on the Chesapeake sofar into our own hands; that still however the British
                            government was ready to enter into a discussion of that act, if it could be done separately, leaving their general claim
                            to future negociation: but that as mr Monroe considered himself unauthorised to settle this act separately, that
                            government would enter with him into no explanations concerning it, but would send a minister to this place for that
                            special purpose. Whether this is a mere maneuvre to avoid a settlement, & lose the subject altogether in the endless
                            mazes of negociation, is to be judged of by the promptitude or the delay of this mission. in the mean time, our peace is
                            left at the mercy of their officers whose interest & wish is war with all mankind. and how can it be pretended that the
                            subjects have no connection? they claim a right to take those whom they call their seamen (and, under that cover,
                            ours also) wherever they can find them, even without their own jurisdiction. and 1. their officers are in the daily
                            practice of taking them from on board our merchant vessels, & with them many more of ours than of theirs. 2. they have
                            repeatedly done the same in foreign ports and countries, particularly in Canton, in Lisbon, & now lately in Madeira,
                            going ashore & siezing them in the streets and houses of the place. 3. in the instance now in question, they have
                            extended it to the taking them by force from our national armed ships: & 4. the next step may be to patrole, by their
                            pressgangs the streets of New York & Norfolk, & take from thence all those who may suit them. their principle
                            evidently goes to this extent. is it then sufficient to recieve satisfaction for an act done under one particular branch
                            of this abuse, without any assurance that it will not be repeated the next day under the others? certain it is there never
                            can be friendship, nor even a continuance of peace with England so long as no American citizen can leave his own shores
                            without danger of being siezed by the first British officer he meets & made to serve as a common seaman on board their
                            ships of war: and, equally so that if the general question is not settled now, we may give it up for ever & let our
                            citizens understand that they are abandoned by their country to the unbridled power of every British naval commander.
                    